Citation Nr: 1614234	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from July 11, 2005 to September 16, 2011. 
 
2.  Entitlement to a disability rating in excess of 70 percent for PTSD, from September 16, 2011 to February 6, 2014.
 
3.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches. 
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and migraine headaches from July 11, 2005 to September 16, 2011.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 and January 2012 rating decisions.

In October 2009, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective June 6, 2006.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  While the Veteran was never issued a statement of the case (SOC) on the matter and no substantive appeal specific to this issue has been filed with the AOJ, it was included in a February 2012 supplemental statement of the case (SSOC), and addressed in a subsequent May 2012 Informal Hearing Presentation submitted by the Veteran's  representative.  Under these circumstances,  as the Veteran has been led to believe the PTSD claim is in appellate status, the Board has accepted jurisdiction of such matter, as reflected on the title page.  See. e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In the January 2012 rating decision, the RO, inter alia, granted service connection for migraine headaches secondary to PTSD and assigned an initial 10 percent disability rating, effective September 16, 2011.  In February 2012, the Veteran filed an NOD with respect the initial rating assigned.  An SOC was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013. 

Also in the January 2012 rating decision, the RO awarded a higher, 70 percent rating for PTSD, effective September 16, 2011 (the date of a VA examination).  In an April 2013 rating decision, the RO granted an earlier effective date for the award of service connection for PTSD, assigning an initial 30, percent rating effective July 11, 2005, and continuing the assigned 70 percent disability rating from September 16, 2011.  In a June 2013 rating decision, the RO granted an earlier effective date for the award of service connection for migraine headaches, assigning an initial, 30 percent rating from July 11, 2005.  In a March 2014 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability to include  major depressive disorder and alcohol abuse, and awarded a 100 percent rating , effective February 6, 2014 (the date of a VA examination); as well as granted a TDIU from June 5, 2013 through February 6, 2014.  In an August 2015 rating decision, the RO assigned a new effective date of September 16, 2011 for the award of a TDIU. 

As the claims pertaining to PTSD and migraine headaches involve requests for higher initial ratings following awards of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, although the RO awarded a higher rating for the Veteran's PTSD from September 16, 2011 to February 6, 2014, higher ratings for this disability are available before and after these dates; appeal as to this matter now encompasses the first and second matters set forth on the title page.  See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).  Likewise, although the RO granted a higher, initial 30 percent rating for the Veteran's migraine headaches, as a higher rating for that disability is available, the claim for higher rating for that disability remains viable on appeal.  Id.  

Concerning the Veteran's entitlement to a TDIU, regardless of when the Veteran stopped working or when she filed a formal claim for TDIU, the Veteran has alleged that her unemployability is due to her service-connected PTSD and migraine headaches and, during her August 2014 Board hearing, testified that she was employed on a part-time basis since approximately 2005.  Hence, the Board has construed the appeal as also encompassing he matter of the Veteran's entitlement to a TDIU due to the disabilities for which higher ratings are sought, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, although a TDIU has been granted from September 16, 2011 to February 6, 2015, and a 100 percent  for PTSD and other diagnosed psychiatric disorders has been granted from February 6, 2014, the matter of the Veteran's entitlement to a TDIU due to service-connected PTSD and migraine headaches, from July 11, 2005 to September 16, 2011, remains on appeal.  Id.

In August 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC; a transcript of that hearing is of record. 

In December 2014, the Board remanded the claims set forth on the title page for further development.
 
The appeal is now being  processed utilizing the sing the paperless, electronic Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the appellant's claim.  A review of the documents in such file reveals VA treatment records dated from September 2009 through August 2015, as well as a transcript of the August 2014 Board hearing.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal. 

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Board's decision addressing the matters of higher ratings for PTSD is set forth below.  The claims for  an initial disability rating in excess of 30 percent for migraine headaches and for a TDIU from July 11, 2005 to September 16, 2011 is addressed in the remand following the order; these matters are  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that on a VA Form 27-0820, Report of General Information, the Veteran raised a claim of whether new and material evidence has been received to reopen the previously denied claims for service connection for diabetes mellitus as well as back and chronic pain (also classified under internal problems caused by miscarriage).  As these matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  For the entirety of the period for consideration in this appeal (from the July 11, 2005, effective date of the award of service connection, to February 6, 2014), the Veteran's psychiatric symptoms included hyperarousal and high startle reaction, flashbacks, numbing feelings, intrusive recollections, dream disturbance, psychomotor activity, distress when discussing trauma and symptoms, physiological reactivity, impaired recent memory and mild memory loss, sense of estrangement and foreshortened future, loss of interest, fatigue, concentration deficits, difficulty with interacting with others, social withdrawal, distrust of others, avoidance behavior, depressed mood, anxiety, suspiciousness, sleep impairment, impaired judgment, disturbances in motivation and mood, problems with establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like setting, impaired impulse control, restricted range of affect, auditory hallucinations while sleeping, the perception of movement in her peripheral vision, and near-continuous panic attacks or depression affecting the ability to function independently, appropriately, and effectively; collectively, these symptoms are of the type and  extent, frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, or mood.

3.  The applicable criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD, for the period from July 11, 2005, to September 16, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met at any point prior to February 6, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in two separate pre-rating letters dated in August 2005, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate her claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  A March 2006, letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, in this case, after the award of service connection for PTSD, and the Veteran's disagreement, August 2011 and March 2015 letters, advised the Veteran on the evidence needed to substantiate her increased rating claim, the January 2012 and April 2013 rating decisions along with the February 2012, April 2013, June 2013, April 2014, and August 2015 supplemental SOCs set forth the criteria for higher ratings and rating considerations relevant to PTSD as well as the criteria for assigning an effective date for the award of service connection (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.  See Mayfield v Nicholson, 20 Vet App 537, 543 (2006), see also Prickett v Nicholson 20 Vet App 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes service treatment records (STRs), post-service VA and private treatment records and evaluation reports as well as VA examination reports dated in August 2008 (with a July 2009 addendum), September 2011, and February 2015.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2014 Board hearing, along with various written statements provided by the Veteran, her husband, and her representative, on her behalf.  The Board finds that no additional AOJ action on any claim for higher rating for PTSD, prior to appellate consideration, is required.

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the August 2014 hearing, the undersigned Veterans Law Judge identified the issues on appeal, including the matters herein decided.  Also, information was solicited regarding the severity of, and treatment for, the Veteran's disabilities, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claims was sought pursuant to a December 2014 remand.  

The Board also finds that the RO has complied with the prior Board remand instructions to the extent possible, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  In response to the December 2014 Board remand, the RO issued a supplemental SOC (SSOC) in August 2015 and obtained recent VA treatment records along with records considered in the award of Social Security Administration (SSA) disability benefits.  The RO obtained an opinion regarding the severity of the Veteran's PTSD in February 2015.  Thus, the 
RO has directly responded to and completed the prior remand directives.
Further, pertinent the evaluation of the Veteran's service-connected psychiatric disability, the Veteran was afforded VA examinations in August 2008 (with a July 2009 addendum), September 2011, and February 2014.  Also, a VA opinion was obtained in February 2015.  Moreover, the Board finds that these examinations are adequate to evaluate the higher rating claim adjudicated herein, as the reports from these examinations reflect consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to relevant rating criteria at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008);  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

As noted above, the Veteran's PTSD is rated as 30 percent disabling from July 11, 2005 to September 16, 2011; as 70 percent disabling from September 16, 2011 to February 6, 2014; and as 100 percent disabling beginning February 6, 2014.  As the AOJ has already assigned staged ratings for the disability, the Board will consider the propriety of the rating assigned at each stage prior to February 6, 2014, as well as whether any further staged rating during this period is warranted.

The ratings for the Veteran's PTSD have been assigned under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130. 

Pursuant to that formula, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §  4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))]. 

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnoses of major depressive disorder and severe dysthymic disorder with generalized anxiety disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication that it is possible to distinguish the symptoms from the Veteran's additional psychiatric disorders-a fact which the RO ultimately acknowledged in recharacterizing the disability from February 6, 2014-the Board has considered all of her psychiatric symptoms in evaluating her PTSD prior to that date .

As discussed above, the Veteran's PTSD has been rated as 30 percent disabling for the period from July 11, 2005 to September 16, 2011, and as 70 percent disabling from September 16, 2011 to February 6, 2014.  Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial, 70 percent rating is warranted the from the July 11, 2005 effective date of the award of service connection, to September 16, 2011, but that  a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point prior to February 6, 2014.  

In August 2007, the Veteran underwent psychiatric evaluation by Dr. A.S. Luttrell.  Dr. Luttrell noted that the Veteran was then working 18 to 21 hours per day doing office work at her husband's construction company.  The Veteran reported that she was unable to do physical work.  She stated that she had been married to her current husband for 30 years and that they work together "24/7".  On mental status examination, the Veteran presented as neatly and casually dressed.  She was soft spoken and difficult to follow and understood.  She was very emotionally labile, upset, and tearful throughout the session.  She had difficulty with addressing her emotional symptoms and problems due to the focusing on many of her physical problems.  She frequently awoke with cold sweats, had high startle reaction and flashbacks, and was hypervigilant.  She avoided crowds, distrusted others, and experienced social withdrawal.  She was diagnosed with chronic PTSD and severe dysthymic disorder with generalized anxiety disorder.  Dr .Luttrell assigned a GAF score of 44, and added that there was evidence that the Veteran experienced nightmares and that her remaining symptoms were consistent with a DSM-IV diagnosis of at least moderate if not severe PTSD.  It was further noted that the Veteran was extremely somatic with her presentation of her trauma.    

On VA examination in August 2008, the examiner reported the Veteran's symptoms as re-experiencing trauma, numbing feelings, hyperarousability, intrusive recollections, dream disturbance and psychomotor activity, severe exposure distress when disclosing trauma and symptoms, and severe physiological reactivity.  The Veteran reported symptoms of depression, physiological reactivity such as severe bruxism while sleeping, as well as multiple somatic concerns, including abdominal pain, cramping hands, sweatiness, and back pain.  She also exhibited avoidance of thoughts, activities, and situations that reminded her of her trauma.  She reported that she had moderate amnesia, a loss of interest in formerly pleasurable activities, a severe sense of estrangement, severe restricted affect, and severe sense of foreshortened future.  She indicated that at times she had been neglectful of her relationship with her husband, and preferred to speak with others on the phone rather than in person.  She preferred one-on-one contact and avoided crowds.  

The Veteran described her relationship with her family as very close-knit and supportive of each other.  The Veteran's immediate family was comprised of her husband of thirty one years, a son, and a daughter.  She denied any recreational of hobby pursuits, but reported that she enjoyed cooking.  She denied any history of violence against herself or others.  The examiner described the Veteran's psychosocial functioning as severely impaired due to her PTSD symptoms.  The Veteran felt a sense of estrangement from all persons in her life, including her husband.  She had difficulty with interacting with others, had no interest in pleasurable activities, especially if it involved her going out in public.  She also showed severe emotional reactivity to reminders of her trauma as well as physiological reactivity in the form of somatic complaints.  The examiner stated that the Veteran's occupational functioning was mildly impaired.  The Veteran had difficulty with interacting with others, which was part of her job.  The Veteran indicated that she was able to interact fairly well over the phone.  She reported that she had won 11 out of 11 contracts and job bids that she wrote for the family business.  She reported that sometimes she would work up to 21 hours per day to keep her mind busy and avoid her thoughts.  

On mental status examination, the Veteran was appropriately dressed and excellently groomed.  Her mannerisms included somewhat disorganized responses.  Her speech was good, her mood was described as, "tired, stressed out, and emotional."  Her affect appeared constricted and depressed.  She was oriented to person, place, time, and to situation.  She denied any suicidal or homicidal ideations currently or by history.  She did not manifest paranoid ideation, ritualistic behavior, panic attacks, or impaired impulse control.  Her thought processes were goal-directed, logical, and coherent.  There were no signs of psychosis.  She reported a history of hearing voices while she was sleeping since she was a little girl and perceiving movement in her peripheral vision when she turns her head suddenly.  She denied any delusional thought content.   Her judgment for hypothetical situations was intact.  The Veteran's insight into her current life situation was apparent.  Her memory was intact although she had some concentration deficits.   The examiner described the Veteran's occupational impairment as mild and social impairment as severe.  The examiner assigned a GAF score of 44 (with an estimated high of 50 within the past year), due to the seriousness of her symptoms and severe impairment in social functioning.  

In a July 2009 addendum opinion, the examiner again stated that the Veteran's symptoms resulted in mild impairment occupationally and severe impairment socially, as shown in the August 2008 report.  

VA treatment records include a November 2009 psychiatry outpatient note, which reflects the Veteran's reports of improvement in anxiety and depressed mood.  She denied having crying spells.  On examination, her mood/affect was euthymic and she was in no acute distress.  Her speech was normal.  Her insight was good and her judgment was intact.  No abnormal movement or tremors were noted.  She was assigned a GAF score of 60.  In January 2010, the Veteran reported problems with sleep and feelings of guilt and remorse.  Her mood was descried as depressed, her affect was congruent, and she was tearful.  There was no evidence of hallucinations.  She was assigned a GAF of 60.  In April 2010, the Veteran reported that she was doing better and was not having crying spells like in the past after she started on Celexa.  She also was taking Valium.  She was assigned a GAF of 60.  In July 2010, she reported that she was "doing much better."  There was no evidence of psychomotor disturbances or abnormal movements.  Her speech was normal and she was alert and oriented to time, place, and person.  Her mood was good and her affect was euthymic.  Her thoughts were organized and she was goal directed.  There were no hallucinations or delusions and her judgment and insight and adequate.  She was assigned a GAF of 65.  In February 2011 and January 2012, the Veteran was again assigned a GAF of 65.  

On September 2011 VA examination, the Veteran reported that she was married and in a supportive relationship.  She described her relationship with her daughter, son-in-law, and son as loving.  She reported that she continued to enjoy motorcycle riding with her husband and with friends.  She enjoyed gardening and watching mystery programs on television.  She reported that she no longer worked as much.  She did clerical work from home for the family business.  She reported that back pain and headaches prevented her from working any more than this.  She stated that she had crying spells although she felt emotionally numb.  The examiner noted that the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic attacks or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  She also had impaired impulse control, such as unprovoked irritability with periods of violence. 

 The examiner indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  She exhibited recurrent and distressing recollections and dreams of her trauma, had intense psychological distress and physiological reactivity to cues resembling the event, avoided thoughts and activities, had a markedly diminished interest or participation in activities, felt detached or estranged from others, restricted range of affect, sense of foreshortened future, difficulty with falling or stating asleep, hypervigilance, and an exaggerated startle response.  The examiner assigned a GAF score of 42, and  described the Veteran's symptoms as causing occupational and social impairment with reduced reliability and productivity.  

A  December 2012 VA psychiatry outpatient note that indicates that the Veteran's mood was mildly dysphoric and she was assigned a GAF of 50.  The report of an April 2013 Social Work Consult documents the Veteran's complaints of depressed mood, insomnia, diminished interests in pleasurable activities, psychomotor retardation, fatigue, restlessness, inappropriate guilt, nightmares, chronic musculoskeletal pain, unreasonable crying, reliving traumatic experiences, shame, constant feelings of helplessness, mistrusting own judgment, and rumination.  On mental status examination, her eye contact was good, but she was tearful at times.  Her speech was soft, her mood was depressed, and her affect was blunted, constricted and anxious.  Her thought content was logical and she denied auditory and visual hallucinations.  Her insight was fair and judgment poor.  Her memory was deficient for recent events.  She was oriented to person, place, time, and situation.  She was assigned a GAF score of 42.  

A July 2013 VA psychiatry outpatient note indicates that the Veteran was casually dressed.  Her speech was normal, she was tearful at times, and her affect was flat.  There was no psychomotor agitation or retardation.  She was alert and oriented.  Her mood was depressed and disturbed with a congruent affect.  Her thoughts were noted to be ruminating over the issues.  There was no evidence of auditory or visual hallucinations or delusions, there was no evidence of self-injurious or aggressive behavior, and she did not report any ideations of hurting herself or others.  Her insight and judgment were adequate.  She was diagnosed with PTSD and major depressive disorder.   She was assigned a GAF of 41-50.  In September 2013, she was assigned a GAF of 50.  A November 2013 psychiatry outpatient noted reported the Veteran's complaints of sleep problems, frequent crying spells, inability to concentrate, poor self-esteem, nightmares, and depression.  She indicated that these symptoms have been affecting her ability to work or hold a job.  The Veteran denied any episodes of hearing voices or seeing things.  She did not report having racing thoughts or pressured speech.  She did not report any self-injurious or aggressive behavior.  Her insight and judgment were noted to be partial.  She was noted to be getting tearful while talking about the current situation and not being able to work.  Her treating psychiatrist stated that based on the assessment at this time, although the Veteran did have the understanding and the ability to communicate, she did have difficulty with concentrating and completing tasks.  In addition, she had difficulty maintaining a conversation without getting tearful, which would interfere with her functional capacity at this time.

On her application for Social Security Administration (SSA) disability benefits, the Veteran reported that she stopped working in July 2011, because of her PTSD, diabetes mellitus, high blood pressure, migraines, liver, complications from miscarriage, and arthritis.  She reported that she was a government contractor from 2002 to July 2011 and worked 8 hours per day five days a week and made $4,100 per month.  The Veteran was determined to be disabled from July 2014 due to anxiety related disorders and affective/mood disorders.  

The Board finds that, collectively, the above-described evidence reflects that throughout the  period under consideration from the July 11, 2005 effective date of the award of service connection, to February 6, 2014, the Veteran's psychiatric symptoms included hyperarousal and high startle reaction, flashbacks, numbing feelings, intrusive recollections, dream disturbance, psychomotor activity, distress when discussing trauma and symptoms, physiological reactivity, impaired recent memory and mild memory loss, sense of estrangement and foreshortened future, loss of interest, fatigue, concentration deficits, difficulty with interacting with others, social withdrawal, distrust of others, avoidance behavior,  depressed mood, anxiety, suspiciousness, sleep impairment, impaired judgment, disturbances in motivation and mood, problems with establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like setting, impaired impulse control, restricted range of affect, auditory hallucinations while sleeping, the perception of movement in her peripheral vision, and near-continuous panic attacks or depression affecting the ability to function independently, appropriately, and effectively.  The Board finds that, overall, such psychiatric symptoms for this period are of the type and extent, frequency, and/or severity (as appropriate) to suggest major deficiencies in most areas-the  level of impairment consistent with the 70 percent disability rating ,  

During the August 2014 Board hearing, the Veteran testified as to her belief that her PTSD has been at least 70 percent disabling since the award of service connection from July 11, 2005.  In support of this argument, she noted that the findings of August 2007, August 2008, and September 2011 VA examination reports were very similar.  She also asserted that records dated prior to September 2011 were used to justify the RO's increase to a 70 percent rating effective on September 16, 2011.

The Board finds that, in addition to symptoms of a restricted range of affect, depressed mood, anxiety, depression, chronic sleep impairment, memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances consistently documented in VA records and VA examinations dated in August 2008 with a July 2009 addendum as well as the August 2007 private psychiatric examination-which would,  at least, support a higher, 50 percent disability rating-the symptoms which prompted the increase to a 70 percent disability rating effective in September 2011 appear to also have been present since July 11, 2005, the effective date of the award of service connection.

As for the GAF scores assigned prior to February 6, 2014, the  August 2007 VA examination report reflects an assigned GAF score of 44, and the examiner's notation that the Veteran's symptoms were consistent with diagnosis of "at least moderate if not severe" PTSD.  It was also noted that she was working "18 to 21 hours per day" through her husband's construction company.  The August 2008 VA examination report also shows a GAF score of 44 but estimated a high score of 50 within the past year.  It was noted that this was based on the "seriousness of the [V]eteran's symptoms as well as severe impairment in her social functioning."  The Veteran reported that she was still working up to 21 hours per day, usually working 18 hours in a workday.  She reported that she had done this ever since a 1978 in-service miscarriage in order to keep her mind occupied and off of her feelings of guilt and punishment.  The September 2011 VA examiner assigned a GAF score of 42.  The Veteran reported that she no longer worked "as much."  However, she indicated that she did clerical work from home for family businesses and indicated that physical pain from her spine problems and headaches prevented her from working any more than this.  The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.

A review of VA treatment records reveals significantly higher GAF scores. Specifically, July 2010, February 2011, and January 2012 VA records document GAF scores of 65.  November 2009, January 2010, and April 2010 VA records show GAF scores of 60.  December 2012 and December 2013 VA records reference GAF scores of 50.

According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.

Given the disparity in the disparity in the GAF scores assigned (ranging from 42 to 65), the similarity between the findings of the August 2007, August 2008, and September 2011 VA examinations, the characterizations of "severe" PTSD or social functioning in both the August 2007 and August 2008 examination reports, and the Veteran's August 2014 testimony that her PTSD symptomatology remained steady from the date of her claim in 2005 to the present, in December 2014, the Board remanded the higher rating claims, in part, to request an opinion addressing whether at any point from the July 11, 2005 effective date of the award of service connection, to February 6, 2014, if the record reflected any changes in the severity of the Veteran's PTSD.  

In February 2015, a VA examiner reviewed the Veteran's claims file summarized the Veteran's examination reports and medical records.  The August 2007 VA examiner noted that the Veteran worked 16-21 hours per day doing clerical work in her family business and had been married for 30 years.  In August 2008, the Veteran's psychological complaints were associated with "mild impairment occupationally and severe impairment socially."  The examiner noted that the September 2011 VA examination indicated that the Veteran no longer worked as much due to pain, rather than psychological issues.  The examiner stated that treatment records from the era were broadly consistent with findings of the VA examinations, though at points the clinicians noted improvement to mild symptom severity.  However, the examiner specifically stated that the February 2014 examination (which the Board notes was the basis of the 100 percent disability rating) revealed "significant deterioration" since the 2011 examination.   

The above-described evidence reflect that the Veteran's psychiatric symptoms have included hyperarousal and high startle reaction, flashbacks, numbing feelings, intrusive recollections, dream disturbance, psychomotor activity, distress when discussing trauma and symptoms, physiological reactivity, impaired recent memory and mild memory loss, sense of estrangement and foreshortened future, loss of interest, fatigue, concentration deficits, difficulty with interacting with others, social withdrawal, distrust of others, avoidance behavior, depressed mood, anxiety, suspiciousness, sleep impairment, impaired judgment, disturbances in motivation and mood, problems with establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like setting, impaired impulse control, restricted range of affect, auditory hallucinations while sleeping, the perception of movement in her peripheral vision, and near-continuous panic attacks or depression affecting the ability to function independently, appropriately, and effectively.  Collectively, the Board finds that these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with major deficiencies in most areas-the level of impairment commensurate with a 70 percent rating. 

Accordingly, affording the Veteran the benefit of the doubt on questions of both the severity of the disability, and the effective date of the award, the Board finds that the criteria for an initial 70 percent rating from the July 11, 2005 effective date of the award of service connection, to September 16, 2011 is warranted.

However, Board also finds that the Veteran's symptoms are not shown to be of the type and extent, frequency, and/or severity (as appropriate) to demonstrate total occupational and social impairment warranting the maximum, 100 percent disability rating at any point prior to  February 6, 2014 (when a 100 percent disability rating was assigned for the Veteran's PTSD).  

The Board notes that although the Veteran was assigned the Veteran a GAF score of 45 by the February 2014 VA examiner-which is similar to GAF scores assigned prior to this examination-the examiner specifically found that when comparing the Veteran's current status to that of her last examination in 2011, the Veteran had deteriorated significantly in that she was not finding any joy, any pleasure or any enjoyment being with her children or grandchildren; she was much more isolated, withdrawn and had an inability to even function doing math and this was a woman with a college degree.  Also, in a March 2014 rating decision, the Veteran was determined to be not competent to handle disbursement of funds.  Likewise, the February 2015 VA examiner indicated that the Veteran's symptoms were shown to have deteriorated at the time of the February 2014 VA examination. 

Although the Veteran reported a history of hearing voices while she was sleeping and perceiving movement in her peripheral vision at the time of her August 2008 VA examination, the Veteran repeatedly denied having auditory or visual hallucinations as well as delusions on subsequent examinations and in VA treatment records.  None of the Veteran's treating practitioners or the VA examiners indicated that the Veteran had "persistent delusions or hallucinations" or delusions.  Overall, the Veteran's reported history of having auditory hallucinations while she is sleeping and perceived movement in peripheral vision are not of the type, frequency, or severity to demonstrate persistent delusions or hallucinations, or otherwise indicative of the level of impairment for which a 100 percent rating is assignable at any point during the entirety of the period for consideration in this appeal (from July 11, 2005, effective date of the award of service connection, to February 6, 2014).  

Additionally, the Veteran has not manifested gross impairment of thought processes or communication, or grossly inappropriate behavior, which are listed as examples of symptoms of the type, and extent, frequency and/or severity warranting a 100 percent schedular rating at any time during the appeal period from July 11, 2005, the effective date of service connection, to February 6, 2014.  There is no lay or medical describing grossly inappropriate behavior, or significant impairment of thought process, despite a notation in her VA treatment records of having renumerating thoughts over the issues.  See July 2013 VA psychiatry outpatient note.  Although, the August 2008 VA examiner indicated that the Veteran reported disorganized responses to questions, the examiner specifically found that the Veteran's thought process thought process was logical, coherent, and goal-oriented.  Also, when given the opportunity to check the disability benefits questionnaire boxes regarding "gross impairment in thought processes or communication", or "grossly inappropriate behavior", the September 2011 VA examiner did not do so.  

Further, VA treatment records and the VA examination reports do not reflect that the Veteran exhibited intermittent inability to perform activities of daily living such as neglecting her personal appearance or hygiene.  Rather, when offered an opportunity to provide comments with regarding the Veteran's hygiene, Dr. A.S. Luttrell, VA practitioners and VA examiners consistently reported good eye contact and noted that the Veteran was appropriately or casually dressed.   

Although the September 2011 VA examiner reported mild memory loss and an April 2013 VA treatment record indicate that the Veteran had memory problems with recent events, there is no indication that the Veteran had any memory loss for names of close relatives, own occupation or own name at any time during the period under consideration.

Moreover, although the September 2011 VA examiner indicated that the Veteran exhibited impaired impulse control, such as unprovoked irritability with periods of violence, throughout the appeal period, on VA examinations and in the VA treatment records, the Veteran repeatedly denied having homicidal or suicidal ideations and there was no indication that the Veteran was in persistent danger of hurting herself or others.  

In evaluating the disability at issue, the Board has considered the lay statements of record and has generally found the statements of the Veteran and her representative to constitute competent, credible evidence in support of this claim.  Such statements have, in part, provided support for the decision to award the higher, 70 percent rating from July 11, 2005, effective date of the award of service connection, to September 16, 2011.  However, even when taking into account these statements, the Board finds that the criteria for the maximum, 100 percent rating have not been met at any point during the entire period for consideration in this appeal (from July 11, 2005, effective date of the award of service connection, to February 6, 2014).

Notably, moreover, the GAF scores assigned since July 11, 2005 to February 6, 2014 vary but are consistent with the assigned 70 percent disability rating and do not support a higher, 100 percent disability rating.  In this regard, the majority of the assigned GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under the General Rating Formula for evaluating psychiatric disorders other than eating disorders.

In sum, the Board finds that, from the July 11, 2005 effective date of the award of service connection, to February 6, 2014, the Veteran's PTSD resulted in psychiatric symptoms of the type and extent, frequency, and/or severity, as appropriate, to indicate the level of impairment contemplated in the schedular 70 percent, but no higher, rating. 

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  The Board has not required such symptoms in affording the Veteran the benefit of the doubt and awarding the 70 percent rating from July 11, 2005, effective from the date of service connection.  However, as explained above, the Board has also found that that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency, and/or severity (as appropriate), to result in the total occupational and social impairment required for a 100 percent rating prior to February 6. 2014. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at point prior to January 6, 2014 was the Veteran's PTSD  shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. §  3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact her overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra.  Also, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider, supra, there is no additional psychiatric impairment that has not-for evaluation purposes-been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD prior to February 6, 2014.  Rather, the Board finds that, resolving all reasonable doubt in the Veteran's favor, an initial 70 percent rating is warranted from the July 11, 2005 effective date of the award of service connection to September 16, 2011; however, the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any pertinent point prior to February 6, 2014.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 70 percent rating for PTSD, from July 11, 2005 to September 16, 2011, is granted, subject to the legal authority governing payment of compensation.

A  rating in excess of 70 percent for PTSD, prior to February 6, 2014, is denied. 



REMAND

The Board regrets any further delay in adjudicating the remaining claims on appeal but finds that additional development is necessary prior to any further appellate review.

With regard to the migraine headaches, the Veteran's headaches are currently rated as 30 percent disabling under DC 8100, effective July 11, 2005.  The next higher 50 percent rating under DC 8100 is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The word "prostrate" is defined as being physically or emotionally exhausted, and is synonymous with being incapacitated. Webster's II New College Dictionary, p. 889 (1986).  The word "prostration" means being completely exhausted. Id.

The May 2013 VA examiner noted the Veteran's reports of having migraines about three times per week with some relief from Motrin.  Thereafter, the examiner used a disability benefit questionnaire (DBQ) checklist identifying the Veteran as having "pulsating or throbbing head pain" of less than one day duration and "characteristic prostrating attacks of migraine headache pain" of less than once every two months.  However, the examiner also checked a box indicating that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain."  Here, it appears that the examiner has provided conflicting information regarding frequency and duration of prostrating attacks.  The examiner also added that the Veteran's migraines would as likely as not result in frequent absenteeism and affect her ability to be gainfully employed in either sedentary or physical occupations.  However, the examiner did not review the Veteran's claims file, which reflects that the Veteran remained self-employed and worked approximately 18-20 hours per day during this time.

The Veteran was afforded another VA examination in March 2015.  In regards to the economic impact of the Veteran's headaches, the examiner indicated that the Veteran's headache condition impacted her ability to work, but reported that the condition did not prevent her from securing or following a substantially gainful occupation.  However, the examiner stated the she could not render an opinion or answer the question regarding "severe economic inadaptability" due to the Veteran's migraines and headaches on this examination without resorting to mere speculation.  The examiner explained that she had no knowledge of economic inadaptability and could not comment as an objective medical examiner as to the Veteran's statues without resorting to mere speculation. 

Also, in response to the December 2014 Board remand directives asking the examiner to render an opinion addressing whether, at any point from the January 11, 2005 effective date of the award of service connection, the record reflects any change(s) in the severity of the Veteran's migraine headaches; and, if so, the approximate date(s) of any such change(s), and the  severity of the disability on each date, the examiner opined that there was not enough medical evidence present at the time of the examination for her to solve this problem or answer this question without resort to mere speculation.  

When VA undertakes action to provide a VA examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons expressed above, the Board finds that the March 2015 VA examination report is inadequate, and that further development, for rating purposes, is necessary.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher rating.  See 38 C.F.R. §  3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As the disposition of the remaining claim for higher rating could well impact the claim for a TDIU due to the disabilities under consideration, this matter is being deferred pending completion of the actions requested on remand.  Cf. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As regards VA records, the claims file currently includes complete outpatient treatment records from the VA Mountain Home VA Medical Center (VAMC) and the Knoxville Community Based Outpatient Clinic (CBOC) through August 3, 2015.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Mountain Home VAMC and the Knoxville CBOC since August 3, 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified above are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent records evaluation and/or treatment of the Veteran from the Mountain Home VAMC and the Knoxville CBOC since August 3, 2015 (and any other VA facilities where he may have sought treatment since VA records were updated in August 17, 2015).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange for the Veteran to undergo VA examination for evaluation of her service-connected headaches, by an appropriate medical professional. 

The contents of the entire electronic claims file (in VBMS or Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should render findings as to the nature, and extent, frequency and severity of the Veteran's migraine headaches since July 11, 2005, specifically addressing the frequency, severity and duration of any prostrating attacks.  The examiner should also indicate whether there is evidence, at any point since July 11, 2005, that the Veteran's headache disability did result, or has resulted, in "severe economic inadaptability." 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority (to include, with respect to the higher rating claim, whether staged rating is appropriate).  

7.  If any benefit sought on appeal is denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


